Case 3:20-cv-00086-K-BN Document 22 Filed 06/29/20           Page 1 of 5 PageID 1483



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

DARVINAL ROY CHANDLER, JR.,                 §
TDCJ No. 2182019,                           §
                                            §
             Petitioner,                    §
                                            §
V.                                          §          No. 3:20-cv-86-K-BN
                                            §
LORIE DAVIS, Director                       §
Texas Department of Criminal Justice,       §
Correctional Institutions Division,         §
                                            §
             Respondent.                    §

              MEMORANDUM OPINION AND ORDER DENYING
               CONSTRUED MOTION FOR RELEASE ON BAIL

      Petitioner Darvinal Roy Chandler, Jr. was convicted of murder and sentenced

to 40 years of imprisonment. See State v. Chandler, No. F15-75696-X (Crim. Dist. Ct.

No. 6, Dallas Cnty., Tex.), aff’d, No. 05-18-00242-CR, 2018 WL 6382120 (Tex. App. –

Dallas Dec. 3, 2018, pet. ref’d). After he was denied state habeas relief, Chandler filed

this habeas action under 28 U.S.C. § 2254, raising eight grounds for relief – seven

asserting that his trial counsel was constitutionally ineffective and one that the

prosecutor allowed perjured testimony. See Dkt. Nos. 3 & 5.

      His Section 2254 action has been referred to the undersigned United States

magistrate judge for pretrial management under 28 U.S.C. § 636(b) and a standing

order of reference from United States District Judge Ed Kinkeade. And the State

recently responded to the habeas application, opposing Chandler’s grounds for relief.

See Dkt. No. 18.

      Shortly      thereafter,   Chandler   sent   correspondence   addressed    to   the
Case 3:20-cv-00086-K-BN Document 22 Filed 06/29/20           Page 2 of 5 PageID 1484



undersigned, informing the Court that he recently tested positive for the COVID-19

virus and asking what he “can do or file to ask for a appeal grant and a appeal bond.”

Dkt. No. 21. In the context of this habeas action, the Court construes this request as

a motion for release on bail.

      “In spite of the lack of specific statutory authorization, it is within the inherent

power of a District Court of the United States to enlarge a state prisoner on bond

pending hearing and decision on his application for a writ of habeas corpus.” In re

Wainwright, 518 F.2d 173, 174 (5th Cir. 1975) (per curiam) (collecting authority).1

      Release on bail should be granted to a prisoner pending post-conviction
      habeas review “only when the petitioner has raised substantial
      constitutional claims upon which he has a high probability of success,
      and also when extraordinary or exceptional circumstances exist which
      make the grant of bail necessary to make the habeas remedy effective.”
      Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974). Examples of
      “extraordinary circumstances” include the serious deterioration of the
      petitioner’s health while incarcerated, short sentences for relatively
      minor crimes so near completion that extraordinary action is essential
      to make collateral review truly effective, and extraordinary delay in
      processing a habeas petition. See id. at 702 n.1.

United States v. Roberts, 250 F.3d 744, 2001 WL 274751, at *1 (5th Cir. Feb. 22, 2001)

(per curiam); see also Watson v. Goodwin, 709 F. App’x 311, 312 (5th Cir. 2020) (per

curiam) (applying Calley where the district court denied bail in a Section 2254

proceeding).



      1 See also id. at 174 n.1 (observing without deciding that, because they are
vested with “‘all powers and duties conferred or imposed upon United States
commissioners by law,’” which included “to take bail,” United States magistrate
judges possess the power “to enlarge a state prisoner on bail pending district court
consideration of his habeas corpus action” (quoting 28 U.S.C. § 636(a)(1); citation
omitted)).


                                          -2-
Case 3:20-cv-00086-K-BN Document 22 Filed 06/29/20           Page 3 of 5 PageID 1485



      The United States Court of Appeals for the Fifth Circuit has held that both a

substantial constitutional claim with a high probability of success and an

extraordinary or exceptional circumstance must be present before a Court may grant

a request for release on bail pending its decision on a collateral attack of a sentence.

See United States v. Bishop, 519 F. App’x 216, 218 (5th Cir. 2012) (per curiam)

(“Bishop cannot demonstrate that she has a high probability of success on her

constitutional claim. We cannot assess the probability of success of her claim of

ineffective assistance of counsel until the district court holds an evidentiary hearing

on remand. Accordingly, we need not determine whether her deteriorating health

constitutes an exceptional circumstance.”); accord United States v. Vogel, 595 F. App’x

416, 417 (5th Cir. 2015) (per curiam); United States v. Pratt, 304 F. App’x 299, 299

(5th Cir. 2008) (per curiam).

      First, Chandler has yet to show that there is a high probability of success on

his Section 2254 claims. Cf. Awan v. Davis, 806 F. App’x 326, 326 (5th Cir. 2020) (per

curiam) (“Considering the deferential standard of review applicable in this habeas

case, Awan has not shown that his ineffective assistance claim has a high probability

of success.” (citing Calley, 496 F.2d at 702; Watson, 709 F. App’x at 312; 28 U.S.C. §

2254(d))); Rhoades v. Davis, 852 F.3d 422, 434 (5th Cir. 2017) (“Our federal habeas

review of a state court’s denial of an ineffective-assistance-of-counsel claim is ‘doubly

deferential’ because we take a highly deferential look at counsel’s performance

through the deferential lens of § 2254(d).” (citation omitted)).

      And several judges of at least this Court have previously found that the risk of




                                          -3-
Case 3:20-cv-00086-K-BN Document 22 Filed 06/29/20         Page 4 of 5 PageID 1486



contracting COVID-19 while in custody is not an extraordinary or exceptional

circumstance that could make granting bail necessary to make the habeas remedy

effective. See Houston v. Davis, No. 18-cv-3199-G-BH, 2020 WL 3036616, at *2 (N.D.

Tex. June 5, 2020) (“The only case that appears to have considered whether the

coronavirus pandemic is an ‘extraordinary circumstance’ in this context has noted

that ‘[a]lthough the Coronavirus public health crisis continues, it does not make the

grant of bail necessary to make the habeas remedy petitioner seeks effective.’

Likewise, the coronavirus pandemic does not make the grant of bail necessary to

make the habeas remedy Petitioner seeks effective in this case.” (quoting Awan v.

Davis, No. 4:20-cv-135-A, Dkt. No. 13 at 2 (N.D. Tex. Mar. 27, 2020), aff’d, 806 F.

App’x 326 (5th Cir. 2020) (per curiam); footnote omitted)); see also Risner v. Fowler,

___ F. Supp. 3d ____, No. 3:19-cv-3078-N-BT, 2020 WL 2110579, at *7 (N.D. Texas

May 1, 2020) (“The Court takes the COVID-19 pandemic very seriously, and it does

not discount Risner’s vulnerability to adverse consequences from the virus due to his

age and underlying medical conditions. But Risner has failed to establish that the

risk of contracting COVID-19 while in FCI Seagoville is a special circumstance

warranting [release on bail pending habeas review of an extradition proceeding].”

(citations omitted)).

      Similarly, while Chandler has produced evidence that he has already

contracted the virus, he has not shown that either his age or an underlying health

condition causes him to be at an elevated risk of harm from the virus and, moreover,

that measures implemented by the Texas Department of Criminal Justice are




                                         -4-
Case 3:20-cv-00086-K-BN Document 22 Filed 06/29/20         Page 5 of 5 PageID 1487



insufficient to care for him should he have an elevated risk of harm from the virus.

The Court cannot therefore find an extraordinary or exceptional circumstance on the

showing that Chandler has made. Cf. United States v. Vargas-Malave, No. 3:18-cr-

235-S, 2020 WL 3405529, at *2 (N.D. Tex. June 18, 2020) (observing in the context of

a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) that “Vargas-

Malave is only 30 years old, but he does report an underlying medical condition

(diabetes) that, according to the Centers for Disease Control, places him ‘as a higher

risk of developing serious COVID-19 illness.’ Even so, the Government represents in

its response that Vargas-Malave tested positive for the virus on May 13, 2020 and

‘[h]e remained asymptomatic and [without a fever] and was discharged from isolation

on May 26, 2020.’ In addition, included with the Government’s response are more

than 200 pages of medical records. These records do not reflect that the BOP is unable

to manage Vargas-Malave’s diabetes or any other of his underlying health concerns.

The records, in fact, document at least one incident where he refused medical care

from the BOP. Vargas-Malave also has provided ‘no evidence that the safety

measures the BOP has implemented at [FMC Fort Worth] are ineffective at

protecting against [a future] spread of COVID-19.’” (citations and footnote omitted)).

      Accordingly, the Court DENIES the construed motion for release on bail [Dkt.

No. 21].

      SO ORDERED.

      DATED: June 29, 2020
                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE



                                         -5-
